DETAILED ACTION
Claims 1-3, 6-13, 16-20, 22, and 24-30 are all the claims presently pending in the application. 
Claims 28-30 have been newly added. Claims 4-5 and 14-15 have been cancelled. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. The Applicant argues that neither Golovin et al. (US 2020/0097853), hereon referred to as Golovin, nor Edwards et al. (2019/0188562), hereon referred to as Edwards, alone or in combination teach/suggest all of the limitations of the independent claim(s).  Specifically, the applicant argues that the prior art does not disclose suggest "testing a robustness of a black-box system under different access settings via an accelerator by generating adversarial inputs of a model in a limited access setting of the different access settings".  The applicant argues that Golovin does not test a robustness of a black-box system, but rather, provides parameters that "ensure a robustness". Golovin uses a transfer learning technique that ensures a certain degree of robustness since badly chosen priors will not harm the prediction asymptotically. Golovin sets the parameters for the black-box to provide robustness. But, the robustness of the black-box is never tested. Golovin simply assumes that the selected parameters will be robust. The applicant continues to argue that this is fundamentally different concept than the claimed invention. The present invention can include various steps for an adversarial robustness testing system for checking a learning performance of black-box artificial intelligence (AI) and machine-learning (ML) systems. The invention is distinct from robustness testing of software/module bugs and inherent security vulnerability because this invention is used to generate adversarial inputs (data input manipulation). Robustness evaluation is neither bug nor security testing - it associates with the model's confidence in prediction given an input Golovin performs no such testing.
However, the Examiner respectfully disagrees. The applicant’s understanding and interpretation of Golovin, though accurate is slightly incomplete. As mentioned in previous office actions, Golovin discloses means for black-box optimization. As a part of this optimization, throughout different embodiments Golovin teaches of different parameters to ensure robustness. The parameters are checked and tested, and based on results (after testing) can suggest new parameters to ensure optimal robustness. Golovin mentions this in the following, but not limited to citations: 
[0095] In one particular example application, the parameter optimization system can be employed to optimize the parameters of a machine-learned model such as, for example, a deep neural network. For example, the adjustable parameters of the model can include hyperparameters such as, for example, learning rate, number of layers, number of nodes in each layer, etc. Through the use of black-box optimization technique(s), the parameter optimization system can iteratively suggest new sets of values for the model parameters to improve the performance of the model. For example, the performance of the model can be measured according to different metrics such as, for example, the accuracy of the model (e.g., on a validation data set or testing data set).
[0279] The quality of each algorithm can be assessed based on its optimality gap, the distance of its best-found score from the known optimal score, on selected benchmark functions, such as benchmark functions selected from the 2009 Black-Box Optimization Benchmarking workshop of the Genetic and Evolutionary Computation Conference (GECCO) (Hansen et al. Real-Parameter Black-Box Optimization Benchmarking 2009: Noiseless Functions Definitions. Research Report RR-6829, INRIA, 2009. URL https://hal.inria.fr/inria-00362633). For example, the Beale, Branin, Ellipsoidal, Rastrigin, Rosenbrock, Six Hump Camel, Sphere, and Styblinski benchmark functions or other functions with known optimal solutions designed to test the ability of black-box optimization routines can be used. The quality metric of a given run on a single benchmark is the ratio of the resulting optimality gap to that produced by a Random Search run for the same duration (thus normalizing the values, allowing for comparison to benchmarks of differing sized spaces). This value is averaged over 100 applications (to account for the stochastic nature of most algorithms), and the mean of this normalized value over all benchmarks is taken resulting in the relative optimality gap of the algorithm applied to the benchmark.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7, 11-13, 17, 20, 22 and 27 are rejected under 35 U.S.C 103 as being unpatentable over Golovin et al. (US 2020/0097853), hereon referred to as Golovin, in view of Edwards et al. (2019/0188562), hereon referred to as Edwards. 
	In regards to claims 1, 11 & 20 Golovin discloses testing a robustness of a black-box system under different access settings via an accelerator (Black box optimization can be determined by robust testing under different parameters (settings); said testing can be implemented through and accelerator; Paragraphs 0089; 0095; 0124; 0222-0223; 0244-0245; 0301). 
	However, Golovin does not disclose generating adversarial inputs of a model in a limited access setting of the different access settings. However, in an analogous art Edwards discloses generating adversarial inputs of a model in a limited access setting of the different access settings (To reduce or eliminate the attacker's ability to cause a neural network or other cognitive or machine learning model (assumed herein for illustration purposes to be a neural network) to misclassify input data by introducing perturbations into inputs into the neural network, by hardening the neural network against an attacker using gradients of the loss surface of the neural network to generate an adversarial input to the neural network. The hardening of the neural network is achieved through training of the neural network, i.e. training of the weights of the nodes in the neural network and/or other operational parameters, which minimizes a modified loss function; Paragraphs 0019; 0025; 0050).
	At the time before the effective filing date of the invention, it would have been obvious to the one with ordinary skill in the art to combine the teachings disclosed by Golovin, with the teachings disclosed by Edwards regarding generating adversarial inputs of a model in a limited access setting of the different access settings. The suggestion/motivation of the combination would have been for providing a deep neural network hardening framework (Edwards; Paragraph 0001).
	In regards to claims 2, & 12 &, Golovin discloses wherein the different access settings comprise: a soft-label setting; and a hard-label setting (Different settings/parameters can be customized by for the testing; Paragraphs 0095; 0103; 0108; 0158).
	In regards to claims 3, 13 & 22, Golovin discloses for a soft-label setting as one of the different access settings, using the accelerator and a gradient descent technique to find an adversarial example and summarize a robustness statistic (A performance curve occurs when tuning machine learning hyperparameters for models trained progressively (e.g., via some version of stochastic gradient descent). In this case, the model (e.g., as represented by a sequence of trained models) typically becomes more accurate as it trains on more data; The results can be summarized and reported; Paragraphs 0093; 0114; 0218; 0269; 0397); for a hard-label setting as one of the different access settings, using a smoothing function to summarize a robustness statistic (A user defined parameter/setting can be a hard-label, where a smoothing function can be used on the performance curves, which can be summarized and reported; Paragraphs 0095; 0103; 0108; 0114; 0218; 0269). 

In regards to claims 7 & 17, Golovin discloses wherein the accelerator comprises a function including an efficient gradient estimation via a. random directional estimate and averaging (The Gradient estimation provides a mix between the benefits of truly random sampling and random sampling near a best observed set of parameter values to date; A ratio of the average optimality gap for each algorithm to that of the Random Search at a given number of sample Paragraphs 0093; 0101; 0132; 0256-0257; 0261). 
In regards to claim 27, the combination of Golovin and Edwards discloses wherein the access setting includes internal structures and configurations that are unknown to the adversary (The elements presented in the claim(s) do not contain any additional features, do not present any inventive step or novelty not addressed/presented in the combination of Golovin and Edwards. Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art. The additional features of these claims represent normal design options, which the skilled person would implement the combination of Golovin and Edwards, depending on the circumstances, without exercising any inventive activity). 

Claims 6, 9-10, 16, 19, 23 & 28-30 are rejected under 35 U.S.C 103 as being unpatentable over the combination of Golovin and Edwards in view of Gu et al. (US 2019/0370440), hereon referred to as Gu. 
	In regards to claims 6 & 16, the combination of Golovin and Edwards does not discloses given a legitimate input of a plurality of legitimate inputs having a correct class label, determining an optimal adversarial perturbation using the accelerator such that a perturbed example is misclassified to a target class including an incorrect class label by a deep neural network (DNN) model trained on the legitimate inputs. However, in an analogous art Gu discloses given a legitimate input of a plurality of legitimate inputs having a correct class label, determining an optimal adversarial perturbation using the accelerator such that a perturbed example is misclassified to a target class including an incorrect class label by a deep neural network (DNN) model trained on the legitimate inputs (Prior to training the network weights for a DNN, an initial step is to determine the architecture for the model, and this often requires non-trivial domain expertise and engineering efforts. Given the network architecture, the network behavior is determined by values of the network parameters, θ. More formally, let D={x.sub.i, z.sub.i}.sup.T.sub.i=1 be the training data, where z.sub.i ∈ [0, n−1] is a ground truth label for x.sub.i, the network parameters are optimized to minimize a difference between the predicted class labels and the ground truth labels based on a loss function. Currently, the most widely-used approach for training DNNs is a back-propagation algorithm, where the network parameters are updated by propagating a gradient of prediction loss from the output layer through the entire network; Paragraphs 0035-0037.
At the time before the effective filing date of the invention, it would have been obvious to the one with ordinary skill in the art to combine the teachings disclosed by the combination of Golovin and Edwards with the teachings disclosed by Gu regarding given a legitimate input of a plurality of legitimate inputs having a correct class label, determining an optimal adversarial perturbation using the accelerator such that a perturbed example is misclassified to a target class including an incorrect class label by a deep neural network (DNN) model trained on the legitimate inputs. The suggestion/motivation of the combination would have been to protecting deep learning technologies against wrongful reproduction, distribution and use (Gu; Paragraph 0001). 
In regards to claims 9 & 19, Gu wherein the accelerator comprises a function including a problem splitting between a black-box loss function and a white-box adversarial distortion function (While the preferred verification is done in a black-box manner, the framework and the threat model may also support or work in association with white-box testing; Paragraph 0060). 
	In regards to claims 10 & 23, Gu discloses, embodied in a cloud-computing environment (May be practiced in a loosely-coupled server (including a “cloud”-based) environment; Paragraphs 0064; 0070). 
In regards to claim 28, the combination of Golovin, Edwards and Gu disclose wherein a robustness objective for the testing of the robustness of the black-box system uses system defined threat models for adversarial examples (The elements presented in the claim(s) do not contain any additional features, do not present any inventive step or novelty not addressed/presented in the combination of Golovin, Edwards and Gu. Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art. The additional features of these claims represent normal design options, which the skilled person would implement the combination of Golovin, Edwards and Gu, depending on the circumstances, without exercising any inventive activity).
In regards to claim 29, the combination of Golovin, Edwards and Gu discloses wherein the testing the robustness of the black-box system includes: given a legitimate image with a correct class label, designing an optimal adversarial perturbation for an adversarial example so that a perturbed example is misclassified to a target class by a DNN model trained on legitimate images (The elements presented in the claim(s) do not contain any additional features, do not present any inventive step or novelty not addressed/presented in the combination of Golovin, Edwards and Gu. Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art. The additional features of these claims represent normal design options, which the skilled person would implement the combination of Golovin, Edwards and Gu, depending on the circumstances, without exercising any inventive activity).
	In regards to claim 30, the combination of Golovin, Edwards and Gu discloses, wherein a perturbed noise at each pixel of the perturbed example is imperceptible up to a predefined E-tolerant threshold and a non-negative regularization parameter places emphasis on a distortion between the adversarial example and the legitimate image (The elements presented in the claim(s) do not contain any additional features, do not present any inventive step or novelty not addressed/presented in the combination of Golovin, Edwards and Gu. Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art. The additional features of these claims represent normal design options, which the skilled person would implement the combination of Golovin, Edwards and Gu, depending on the circumstances, without exercising any inventive activity).

Claims 8 & 18 are rejected under 35 U.S.C 103 as being unpatentable over the combination of Golovin and Edwards in view of Kumar et al. (US 2018/0247195), hereon referred to as Kumar. 
In regards to claims 8 & 18, the combination of Golovin and Edwards does not disclose wherein the accelerator comprises a function including a dimension reduction of an input. However, in an analogous art Kumar discloses disclose wherein the accelerator comprises a function including a dimension reduction of an input (Ensemble architecture; perform dimension reduction of input vectors by principal component analysis; Paragraph 0322). 
At the time before the effective filing date of the invention, it would have been obvious to the one with ordinary skill in the art to combine the teachings disclosed by the combination of Golovin and Edwards, with the teachings disclosed by Kumar regarding wherein the accelerator comprises a function including a dimension reduction of an input. The suggestion/motivation of the combination would have been to train, test, and validate artificial neural networks (Kumar; Abs.).

Claims 24-26 are rejected under 35 U.S.C 103 as being unpatentable over the combination of Golovin and Edwards in view  Reid et al. US 2008/0098207), referred to as Reid. 
In regards to claim 24, Golovin discloses under a limited access setting to the black-box system (Black box optimization can be determined by robust testing under different parameters (settings); said testing can be implemented through and accelerator; Paragraphs 0089; 0095; 0124; 0222-0223; 0244-0245; 0301). However, Golovin does not disclose receiving a first classification of an input as an output from the black-box system; and determining a minimal change to the input such that a second classification is received as the output from the black-box system. In an analogous art Reid discloses receiving a first classification of an input as an output from the black-box system; and determining a minimal change to the input such that a second classification is received as the output from the black-box system (The trace reordering logic can reorder the trace data in a number of ways. In the embodiments shown, the complex sequence of events that are output from the system being traced comprise synchronization events which are indicated as capitals in the stream of data. These synchronization events are events where one processor is synchronized with another processor and thus, different threads being processed on different processors are synchronized at this point. The trace reordering logic can utilize this information to reorder the trace to produce an alternative, simpler sequence of events which could legally have been produced by the program. This data is then input to the trace user interface 30 where it may be displayed to the user or compressed to a disc for later replay; Paragraphs 0092; 0098-0099; 0189; 0222; 0312). 
At the time before the effective filing date of the invention, it would have been obvious to the one with ordinary skill in the art to combine the teachings disclosed by the combination of Golovin and Edwards, with the teachings disclosed by Reid regarding receiving a first classification of an input as an output from the black-box system; and determining a minimal change to the input such that a second classification is received as the output from the black-box system. The suggestion/motivation of the combination would have been for performing black-box optimization (e.g., as a service) and to a novel black-box optimization technique (Golovin; Paragraph 0001).  
In regards to claim 25, Reid discloses finding a minimal change to an input such that a classification of an output from the black-box system is different than an original classification of the input (The trace reordering logic can reorder the trace data in a number of ways. In the embodiments shown, the complex sequence of events that are output from the system being traced comprise synchronization events which are indicated as capitals in the stream of data. These synchronization events are events where one processor is synchronized with another processor and thus, different threads being processed on different processors are synchronized at this point. The trace reordering logic can utilize this information to reorder the trace to produce an alternative, simpler sequence of events which could legally have been produced by the program. This data is then input to the trace user interface 30 where it may be displayed to the user or compressed to a disc for later replay; Paragraphs 0092; 0098-0099; 0189; 0222; 0312). 
At the time before the effective filing date of the invention, it would have been obvious to the one with ordinary skill in the art to combine the teachings disclosed by Reid, with the teachings disclosed by Golovin regarding under a limited access setting to the black-box system. The suggestion/motivation of the combination would have been for performing black-box optimization (e.g., as a service) and to a novel black-box optimization technique (Golovin; Paragraph 0001).  
However, Reid does not disclose under a limited access setting to the black-box system. In an analogous art Golovin discloses under a limited access setting to the black-box system (Black box optimization can be determined by robust testing under different parameters (settings); said testing can be implemented through and accelerator; Paragraphs 0089; 0095; 0124; 0222-0223; 0244-0245; 0301).
In regards to claim 26, Reid discloses implementing the minimal change to the input (When minimal change in the code/data is determined, that change is implemented by change or determining where to copy data, or where to transfer data and the like; Paragraphs 00925; 0098-0099; 0189; 0222; 0312). 




Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARIF E ULLAH whose telephone number is (571)272-5453. The examiner can normally be reached Mon-Fri 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARIF E ULLAH/Primary Examiner, Art Unit 2495